IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA (9) ') 9 py jo. 15
SAVANNAH DIVISION - :

RONALD KLUBEK, and JOANNE
KLUBEK,

Plaintiffs,

SMITH & NEPHEW, INC.,

)
)
)
)
)
Vv. ) CASE NO. CV418-261
)
)
)
Defendant. )
)

 

ORDER

Before the Court is the parties’ Joint Stipulation of
Dismissal. (Doc. 21.) Pursuant to Federal Rule of Civil
Procedure 41(a)(1) (A) (ii), a plaintiff may dismiss an action by
filing “a stipulation of dismissal signed by all parties who
have appeared.” As requested by the parties, this action is
DISMISSED WITH PREJUDICE. Each party shall bear its own costs
and attorneys’ fees. The Clerk of Court is DIRECTED to close
this case.

fe
SO ORDERED this 7=- day of May 2019.

L277

WILLIAM T. MOORE, JR.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
